               Case 2:20-cr-00018-RJB Document 16 Filed 09/03/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT FOR THE
 9                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
10
11
12 UNITED STATES OF AMERICA,                             NO. CR20-0018 RJB
13                                                       ORDER FOR JOINT STATUS
                                         Plaintiff,
                                                         REPORT
14
                              v.
15
16 MICHAEL JOHN SCOTT,
17
                                         Defendant.
18
19
            This case currently has no trial date set.
20
            IT IS THEREFORE ORDERED that:
21
22          1. The parties shall file a Joint Status Report on or before September 16, 2020, that

23               proposes a new trial date and pretrial deadlines; and,
24
            2. Pursuant to General Order Nos. 01-20 – 13-20, the time between entry of the
25
26               Court’s Minute Order re: Trial Date (Dkt. No. 11) and the trial date established

27               after submission of the Joint Status Report is excluded under the Speedy Trial Act
28



     Order for Joint Status Report – 1
               Case 2:20-cr-00018-RJB Document 16 Filed 09/03/20 Page 2 of 2




 1               pursuant to 18 U.S.C. § 3161(h)(7)(A).
 2
            Dated this 3rd day of September, 2020.
 3
 4
 5                                       A
                                         ROBERT J. BRYAN
 6
                                         United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Order for Joint Status Report – 2
